        Case 3:19-cv-03132-WHO Document 95 Filed 10/23/20 Page 1 of 7




 1   THE BUSINESS LITIGATION               JENNER & BLOCK LLP
     GROUP, P.C.                           DAVID R. SINGER (Cal. Bar No. 204699)
 2   MARC N. BERNSTEIN (SBN 145837)        dsinger@jenner.com
     mbernstein@blgrp.com                  633 West 5th Street, Suite 3600
 3   WILL B. FITTON (SBN 182818)           Los Angeles, CA 90071
     wfitton@blgrp.com                     Phone: (213) 239-5100
 4   150 Spear Street, Suite 800           Facsimile: (213) 239-5199
     San Francisco, CA 94105
 5   Telephone: 415.765.6633               JENNER & BLOCK LLP
     Facsimile: 415.283.4804               ANDREW H. BART (pro hac vice)
 6                                         abart@jenner.com
     Attorneys for Plaintiff               JACOB L. TRACER (pro hac vice)
 7   UAB “PLANNER5D” d/b/a Planner 5D      jtracer@jenner.com
                                           919 Third Avenue, 39th Floor
 8                                         New York, NY 10022
                                           Phone: (212) 891-1600
 9                                         Facsimile: (212) 891-1699

10                                         Attorneys for Defendant
                                           The Trustees of Princeton University
11
                                           KIRKLAND & ELLIS LLP
12                                         DALE M. CENDALI (Cal. Bar No. 1969070)
                                           dale.cendali@kirkland.com
13                                         JOHANNA SCHMITT (pro hac vice)
                                           johanna.schmitt@kirkland.com
14                                         ARI LIPSITZ (pro hac vice)
                                           ari.lipsitz@kirkland.com
15                                         601 Lexington Avenue
                                           New York, NY 10022
16                                         Phone: (212) 446-4800
                                           Facsimile: (212) 446-4900
17                                         Attorneys for Defendants
                                           Facebook Inc. and Facebook Technologies,
18                                         LLC

19                         UNITED STATES DISTRICT COURT

20                      NORTHERN DISTRICT OF CALIFORNIA

21                             SAN FRANCISCO DIVISION

22   UAB “PLANNER5D” dba PLANNER 5D,          Case Nos. 3:19-cv-03132-WHO & 3:20-cv-
                                              02198-WHO
23                      Plaintiff,
                   v.                         The Honorable William H. Orrick
24
     FACEBOOK INC., FACEBOOK
25   TECHNOLOGIES, LLC, THE TRUSTEES          STIPULATION AND [PROPOSED]
     OF PRINCETON UNIVERSITY, DOES 1-         ORDER TO EXTEND TIME TO
26   200, ABC CORPORATIONS 1-20, and XYZ      AMEND COPYRIGHT CLAIMS AND
     UNIVERSITIES 1-20.                       ANSWER TRADE SECRET CLAIMS
27
28                       Defendants.


     Stipulation                                             Case No. 3:19-cv-03132-WHO
        Case 3:19-cv-03132-WHO Document 95 Filed 10/23/20 Page 2 of 7




 1          Under Civil L.R. 6-2 and 7-12, Plaintiff UAB “Planner5D” d/b/a Planner 5D
 2   (“Planner 5D”), Defendants Facebook Inc. and Facebook Technologies, LLC
 3   (together, “Facebook”), and Defendant The Trustees of Princeton University
 4   (“Princeton,” and together with Facebook, “Defendants”), through their respective
 5   attorneys, submit the following stipulation and proposed order.
 6          As Planner 5D explains more fully below in its representations, the Copyright
 7   Office has responded to Planner 5D’s newly-filed copyright applications with
 8   guidance and directions for refiling portions of its applications, and Planner 5Dis
 9   currently working with the Copyright Office to complete the registration process.
10   Because this process will require further time to complete, Planner 5D seeks, and all
11   parties have stipulated to a request for, an additional 30 days to file its renewed
12   copyright claims.
13                                   JOINT STIPULATION
14          WHEREAS, Planner 5D filed its Complaint in this action on June 5, 2019,

15   alleging claims of copyright infringement (the “Copyright Claims”) and
16   misappropriation of trade secrets (the “Trade Secret Claims”) (ECF No. 1);
17          WHEREAS, Princeton and Facebook each filed a motion to dismiss the
18   Complaint (ECF Nos. 31 & 33);
19          WHEREAS, the Court issued an Order on November 21, 2019 granting
20   Defendants’ motions to dismiss the Trade Secret Claims with leave to amend and
21   dismiss the Copyright Claims with leave either to register the alleged copyrights at
22   issue in the Copyright Claims with the United States Copyright Office (the
23   “Copyright Office”) or to amend the allegations showing that the alleged works are
24   exempt from the copyright registration requirement (ECF No. 52);
25          WHEREAS, Planner 5D filed a First Amended Complaint on December 6,
26   2019, amending its pleading with regard to its Trade Secrets Claims (ECF No. 53);
27
28
                                                  1
     Stipulation                                                   Case No. 3:19-cv-03132-WHO
        Case 3:19-cv-03132-WHO Document 95 Filed 10/23/20 Page 3 of 7




 1          WHEREAS, Planner 5D filed a Notice on December 6, 2019, informing the
 2   Court that it intended to register its alleged copyrights with the Copyright Office
 3   before reasserting its Copyright Claims (ECF No. 54);
 4          WHEREAS, Planner 5D instituted a new action on March 31, 2020 (bearing the
 5   docket number 3:20-cv-02198) that reasserted its Copyright Claims (the “Copyright
 6   Complaint”) (3:20-cv-02198 ECF No. 1);
 7          WHEREAS, the Court issued an Order on April 8, 2020 consolidating the two
 8   actions filed by Planner 5D (ECF No. 64);
 9          WHEREAS, Princeton and Facebook each filed a motion to dismiss the First
10   Amended Complaint and the Copyright Complaint (ECF Nos. 68 & 69);
11          WHEREAS, on July 24, 2020, the Court issued an Order denying Defendants’
12   motions to dismiss Planner 5D’s Trade Secret Claims, and granting Defendants’
13   motions to dismiss Planner 5D’s Copyright Claims. (ECF No. 90.) With respect to the
14   Copyright Claims, the Court granted Planner 5D 30 days, until August 23, 2020, to
15   amend other than its alleged object compilation claim, which was dismissed with
16   prejudice. (Id. at 16:21–17:1.) It gave Planner 5D this time to file new copyright
17   applications. (Id. at 8:1–9.)
18          WHEREAS, the Court granted the parties’ stipulated request to extend
19   Planner 5D’s amendment deadline as to the Copyright Claims by 30 days, until
20   September 23, 2020, with Defendants’ response to all claims due October 14, 2020.
21   (ECF No. 92.)
22          WHEREAS, upon Planner 5D’s representations that the Copyright Office had
23   not reached a conclusion regarding the new copyright applications by the September
24   23, 2020 amendment deadline, the parties submitted a stipulated request to further
25   extend Planner 5D’s amendment deadline as to the Copyright Claims by another 30
26   days, until October 23, 2020, with Defendants’ response to all claims due November
27   13, 2020, which was granted by the Court. (ECF No. 94.)
28
                                                  2
     Stipulation                                                   Case No. 3:19-cv-03132-WHO
        Case 3:19-cv-03132-WHO Document 95 Filed 10/23/20 Page 4 of 7




 1          WHEREAS, Planner 5D represents as follows: Just before Planner 5D’s
 2   September 23, 2020 deadline for filing its amended Copyright Claims, the Copyright
 3   Office issued refusals of each of Planner 5D’s new copyright applications, one for
 4   objects and one for scenes. Planner 5D set about filing its amended Copyright Claims
 5   in this case on the basis of this refusal, as provided in 17 U.S.C. § 411(a). (Bernstein
 6   Decl. ¶ 13.) But shortly thereafter, the Copyright Office sent Planner 5D’s counsel a
 7   letter effectively withdrawing, or at least suspending, its previous refusals, stating
 8   that it had decided to allow Planner 5D to amend its applications. (Id. ¶ 13.) The
 9   Copyright Office subsequently sent another letter with further instructions and
10   guidance on how Planner 5D could amend its applications. (Id.) Planner 5D is
11   currently engaged with the Copyright Office regarding the guidance in its letter,
12   addressing open questions about the Office’s recommendations. (Id. ¶ 15.) Planner
13   5D is hopeful that these issues will be resolved soon. But it does not expect resolution
14   by its October 23, 2020 amendment deadline. (Id.)
15          WHEREAS, the parties have met and conferred, and agree to extend Planner
16   5D’s time to amend its Copyright Claims until November 23, 2020;
17          WHEREAS, the parties agree that Defendants may take until December 21,
18   2020 to respond to any such amendment and to answer the First Amended
19   Complaint, Planner 5D will have until January 18, 2021 to oppose any motion filed
20   by Defendants on or before that date, and Defendants will have until February 1,
21   2021 to file any reply in further support of any motion so filed; and
22          WHEREAS, the foregoing schedule will not affect any other scheduled date or
23   deadline set by the Court in this action.
24          NOW, THEREFORE, IT IS STIPULATED AND AGREED THAT, subject to the
25   approval of the Court, Planner 5D’s deadline to amend its Copyright Claims shall be
26   reset to November 23, 2020, and that Defendants’ time to respond to any such
27   amendment and to answer the First Amended Complaint shall be reset to December
28   21, 2020, and that Planner 5D’s time to respond to any motion filed by Defendants
                                                   3
     Stipulation                                                     Case No. 3:19-cv-03132-WHO
        Case 3:19-cv-03132-WHO Document 95 Filed 10/23/20 Page 5 of 7




 1   on or before that date will be reset to January 18, 2021, and that Defendants’ time to
 2   file any reply in further support of any motion so filed will be reset to February 1,
 3   2021.
 4
 5   DATED: October 23, 2020                  THE BUSINESS LITIGATION GROUP, P.C.
 6                                            By:         /s/Marc N. Bernstein _
                                                             Marc N. Bernstein
 7
 8                                            Attorneys for Plaintiff
                                              PLANNER 5D
 9
10
     DATED: October 23, 2020                  JENNER & BLOCK LLP
11

12                                            By:         /s/Andrew H. Bart_ _
                                                             Andrew H. Bart
13
14                                            Attorneys for Defendant
                                              THE TRUSTEE OF PRINCETON
15                                            UNIVERSITY
16
     DATED: October 23, 2020                  KIRKLAND & ELLIS LLP
17

18                                             By:        /s/Dale M. Cendali _
19                                                          Dale M. Cendali

20                                             Attorneys for Defendants
                                               FACEBOOK INC. AND FACEBOOK
21                                             TECHNOLOGIES LLC
22
23

24
25
26

27
28
                                                    4
     Stipulation                                                   Case No. 3:19-cv-03132-WHO
        Case 3:19-cv-03132-WHO Document 95 Filed 10/23/20 Page 6 of 7




 1                                     ATTESTATION

 2          I, Marc N. Bernstein, am the ECF user whose ID and password are being used

 3   to file this Stipulation and [Proposed] Order to Extend Time to Amend Copyright
 4   Claims and Answer Trade Secret Claims. In compliance with Local Rule 5-1(i)(3), I
 5   hereby attest that concurrence in the filing of this document has been obtained from
 6   all signatories.
 7
 8   DATED: October 23, 2020                By:        /s/Marc N. Bernstein_ _
                                                         Marc N. Bernstein
 9
10
11

12
13
14

15
16
17

18
19
20

21
22
23

24
25
26

27
28
                                                  1
     Stipulation                                                 Case No. 3:19-cv-03132-WHO
        Case 3:19-cv-03132-WHO Document 95 Filed 10/23/20 Page 7 of 7




 1                                    [PROPOSED] ORDER

 2
            PURSUANT TO STIPULATION AND FOR GOOD CAUSE SHOWN, IT IS
 3
     ORDERED THAT:
 4
            1.       The time by which Plaintiff may amend its Copyright Claims shall be
 5
     reset to November 23, 2020;
 6
            2.       The time by which Defendants must respond to any amendment of
 7
     Plaintiff’s Copyright Claims and answer the First Amended Complaint shall be reset
 8
     to December 21, 2020;
 9
            3.       The time by which Plaintiff must respond to any motion filed by
10
     Defendants on or before December 21, 2020 shall be reset to January 18, 2021; and
11
            4.       The time by which Defendants may file any reply in further support of
12
     any motion so filed shall be reset to February 1, 2021.
13
14   DATED:      _                , 2020
                                               THE HONORABLE WILLIAM H. ORRICK
15                                               UNITED STATES DISTRICT JUDGE

16
17

18
19
20

21
22
23

24
25
26

27
28
                                                  1
     Proposed Order                                               Case No. 3:19-cv-03132-WHO
